Citation Nr: 0433997	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  99-07 216	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
as the result of exposure to ionizing radiation.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to a compensable evaluation for stricture of 
the urethra.

4.  Entitlement to a compensable evaluation for 
agranulocytosis.

5.  Entitlement to a compensable evaluation for tinea pedis 
(claimed as a skin disorder).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The case was previously before the Board in January 2001 and 
August 2003, at which time it was Remanded to afford the 
veteran a comprehensive medical examination and to afford due 
process.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.

The veteran submitted multiple claims on December 31, 2003, 
which have yet to be formally adjudicated.  Because those 
claims are not before the Board on this appeal, they are 
hereby referred to the RO for appropriate action.

This appeal for entitlement for a compensable evaluation for 
tinea pedis (claimed as a skin disorder)is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include a current medical 
diagnosis of a kidney disorder.  

3.  The veteran's external hemorrhoids are clinically 
characterized as mild without bleeding or fissures.

4.  The veteran's platelet and red blood count are reported 
as normal, without necessity for medication to control 
agranulocytosis.  

5.  Apart from occasional bladder infections, recurrent 
urethral stricture is absent particular symptomatology.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

2.  The schedular criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.115, Diagnostic Code 7336 (2003).  

3.  The schedular criteria for a compensable rating for 
agranulocytosis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.117, Diagnostic Code 7702 (2003).  

4.  The schedular criteria for a compensable rating for 
stricture of the urethra have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7518 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in April 2001 as well as 
Supplemental Statements of the Case of June 2002 and June 
2004.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statements of the Case of June 2002 and June 
2004, issued after the initial VCAA notice, constitutes 
decisions that fully considered the VCAA.  Additionally, the 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Kidney Disorder

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

The veteran contends that he was exposed to ionizing 
radiation in connection with recovery of a nuclear weapon 
from a plane crash in 1966, and that he has a resulting 
kidney disorder.  The Board notes that the veteran's opinion 
as to medical matters, no matter how sincere, is without 
probative value because he, as a lay person, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In a May 1999 letter, an Air Force medical consultant 
reviewed the veteran's entire file and noted that the veteran 
was treated for a stricture of the urethra between May and 
June 1996, which stricture developed about a year after he 
was treated for gonorrhea, "a not uncommon aftermath of that 
disease."  The report acknowledged that the veteran had 
participated in a nuclear clean-up operation but that a urine 
specimen was negative for exposure to radioactivity.

It seems that in the original December 1998 adverse rating 
action the RO appears to have erroneously interpreted urine 
laboratory test results from February 1996 to signify that 
the veteran actually suffered from early nephropathy.  The 
laboratory report designated a reference range for MA/Cr of 
30 to 300 mg/g to signify an early nephropathy condition.  
However, the lab placed that range reference in a somewhat 
confusing location on the report itself.  Notwithstanding, 
close inspection of the laboratory results indicate that the 
veteran's pertinent test results were at a level of 5, well 
below the reference range.  The lab report appears to have 
been misread by the RO.  Moreover, the veteran was afforded 
another VA examination in April 2002, at which time a 
physician explicitly indicated the absence of any kidney 
disorder whatsoever.  In the absence of a disability, 
entitlement to service connection cannot be maintained.  

Increased ratings 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
April 2002.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has also held that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, such as in this case 
- hemorrhoids, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Hemorrhoids 

The veteran filed his claim for entitlement to service 
connection for hemorrhoids in August 1997 and entitlement to 
service connection (noncompensable) was made from that time.  
He underwent hemorrhoid surgery on August 26, 1997, and the 
absence of intraoperative and post-operative complications 
were recorded.  He was assigned a temporary total rating for 
convalescence thru September 1997.  A noncompensable rating 
was assigned thereafter.  

Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures warrant a 20 percent rating; when 
they are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, a 10 
percent is for application; when mild or moderate, a 
noncompensable rating is assigned.  38 C.F.R. 4.115, 
Diagnostic Code 7336.

The veteran was afforded a VA examination in December 1997, 
which, in pertinent part, noted occasional bleeding by 
history and a small amount of fecal leakage.  There were no 
fissures, no hemorrhoids were notable and there was no 
evidence of bleeding.

The veteran underwent a colonoscopy with polypectomy in 
February 1998.  While internal hemorrhoids inter alia were 
assessed, the report does not suggest a level of 
symptomatology to warrant a compensable rating for the 
hemorrhoid condition in accordance with the foregoing rating 
criteria. 

The veteran was afforded a VA examination in April 2002.  
Mild external hemorrhoids without bleeding were noted.  They 
were characterized as fairly minimal.  Therefore, a 
preponderance of the evidence shows that the veteran's 
service-connected hemorrhoids do not result in or approximate 
the symptomatology required in the above criteria for the 
assignment of a 10 percent or greater rating at any time 
since the veteran's hemorroidectomy.

The Board additionally notes that notwithstanding that the 
veteran was initially assigned a noncompensable rating for 
the few days from when his application for benefits in these 
regards was received until he underwent his hemorrhoid 
surgery, no additional compensation could be paid for the 
period prior to the surgery.  Such a result obtains because 
he was assigned a total rating for September, the month after 
initial application was made.  Regardless of the effective 
date assigned for either an original grant of benefits or an 
increased rating, under the law, the commencement of payment 
of VA monetary benefits is delayed until the first day of the 
calendar month following the month in which the effective 
date of the award is assigned.  See 38 U.S.C.A. § 5111(a) 
(West 2002); 38 C.F.R. § 3.31 (2004).  Consequently, inasmuch 
as the claim was filed in August and a total rating was 
assigned for September 1997 due to surgery at the end of 
August, such assignment fully accommodates any higher initial 
rating for the condition prior to the surgery. 

Agranulocytosis 

The veteran was afforded a VA examination in April 2002.  The 
examiner reported the absence of symptomatology to support 
the diagnosis.  Platelet and red blood count were noted as 
normal.  Moreover, the record does not demonstrate that 
veteran was taking medication to control the symptoms.  

In the absence of continuous medication or a blood deficiency 
so severe as to require transfusions and/or bone marrow 
transplants, a noncompensable rating is for application.  38 
C.F.R. § 4.117, Diagnostic Code 7702.



Stricture of the Urethra

Service connection was established for the condition some 
years ago.  In the context of the increased rating claim, the 
veteran was afforded a VA examination in April 2002.  The 
examiner noted a history of recurrent urethral stricture with 
recurrent bladder infections and the he had several urethral 
dilations.  Apart from occasional bladder infections, the 
examiner noted the absence of particular symptomatology.

A urethral stricture is rated as a voiding dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7518.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is noncompensable.  38 
C.F.R. § 4.115a.  A voiding dysfunction is rated according to 
the particular condition, such as urine leakage, frequency, 
or obstructed voiding.  However, the absence of pertinent 
symptomatology precludes that assignment of a compensable 
rating.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  


ORDER

Entitlement to service connection for a kidney disorder is 
denied. 

Entitlement to increased (compensable) evaluation for 
hemorrhoids is denied. 

Entitlement to increased (compensable) evaluation for 
agranulocytosis is denied. 

Entitlement to increased (compensable) evaluation for 
stricture of the urethra is denied. 


REMAND


A review of the statement and supplemental statements of the 
case and rating decisions issued regarding the instant appeal 
for an increased (compensable) rating for tinea pedis 
indicates that the RO did not consider the revised 
regulations concerning skin disorders, and did not inform the 
veteran of relevant laws and regulations pertaining to that 
issue, or an adequate discussion of the reasons for the 
denial.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.120(b).  As 
a statement of the case is required to contain "[a] summary 
of the applicable laws and regulations . . . and a discussion 
of how such laws and regulations affect the determination," 
the Board finds that a remand is required in order to accord 
the veteran full due process.  See 38 C.F.R. § 19.29(b).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

After accomplishing any development 
deemed necessary, the RO should 
readjudicate the veteran's claim for an 
increased (compensable) rating for tinea 
pedis under the revised rating criteria 
issued in 2002.  If the decision remains 
adverse to the veteran, he and any 
representative should be provided with an 
appropriate supplemental statement of the 
case, which includes, inter alia, 
reference to the revised regulations.  
The veteran should be afforded an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



